Exhibit 10.18

Executive Officer Summary Compensation Sheet

Annual Cash Compensation for Senior Executive Officers

The annual cash compensation for Executive Officers of Rackable Systems, Inc. as
of December 29, 2007, was as follows:

 

Executive Officers    Annual Base Salary    Annual Target Bonus

Mark J. Barrenechea

   $ 350,000    $ 250,000

Chief Executive Officer

     

Giovanni Coglitore

   $ 250,000    $ 100,000

Founder and Chief Technology Officer

     

Anthony P. Gaughan

   $ 270,000    $ 135,000

Senior Vice President and Chief Products Officer

     

Maurice Leigenstern

   $ 235,000    $ 94,000

General Counsel, Senior Vice President and Corporate Secretary

     

Madhu Ranganathan

   $ 263,000    $ 105,000

Chief Financial Officer

     

David M. Yoffie

   $ 240,000    $ 84,000

Senior Vice President of Operations

     

Cash Bonus Arrangements for Executive Officers:

 

1. 25% of the Annual Target Bonus maybe earned each quarter. The bonus awards
are determined based upon Rackable Systems’ achievement of certain performance
goals to be established by the Compensation Committee of the Board.